UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6093


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AJAMU SAWANDI OSBORNE, a/k/a David K. Smith,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:98-cr-00322-JRS-1)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ajamu Sawandi Osborne, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ajamu    Sawandi    Osborne       appeals   the    district    court’s

order granting in part his 28 U.S.C. § 3582(c) (2006) motion.

We   have      reviewed    the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Osborne, No. 3:98-cr-00322-JRS-1 (E.D.

Va. Oct. 17, 2008).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented    in   the

materials       before    the    court   and     argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                            2